Citation Nr: 0725123	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  03-07 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1966 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  That rating decision, in part, denied 
service connection for a low back disorder.

In April 2004, a hearing was held before Mark W. Greenstreet 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of 
the transcript of that hearing is of record.

In July 2006 the Board rendered a decision on the veteran's 
claim.   In February 2007, pursuant to a Joint Motion for 
Remand, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision and remanded the 
case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Since all of the issues on appeal require 
remand, notice that meets the requirements of Dingess/Hartman 
should be provided. 

With respect to the veteran's claims for service connection 
for a low back disorder, a VA examination is in order.  
Specifically, the veteran asserts that he has had low back 
pain ever since separation from service in 1968.  He also 
claims that he had a pre-service injury which left him with a 
leg length discrepancy.  He claims that service aggravated 
this disorder and caused a low back disability.  Accordingly, 
a VA examination should be ordered.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006) 
for the issue of entitlement to service 
connection for a low back disorder. 

2.  The veteran should be accorded 
orthopedic examination(s) for leg length 
disparity and back disorders.  The report 
of examination should include a detailed 
account of all manifestations of any low 
back disorder and/or leg length 
discrepancy found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The examiner is requested to state:  

*	The diagnosis of any back disability 
found to be present.  

*	Does the veteran has a leg length 
difference, and if so , can it be 
determined if it existed prior to the 
veteran's entry into active service 
in 1966?

*	If the leg length difference existed 
prior to service, was it aggravated 
by service?  Is any aggravation 
during service the cause of the 
current low back disorder?

*	Is there a clinically ascertainable 
low back which originated during 
service, or which isetiologically 
related to the instance of lumbar 
strain treated during service?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  Ensure the contents of the 
temporary red file, and any evidence 
obtained as a result of this remand are 
properly made part of the actual Claims 
File.

4.  Following the above, readjudicate the 
veteran's claim.  If any benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

